Citation Nr: 1454733	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  10-47 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disorder of the proximal interphalangeal joints of both hands.

2.  Entitlement to service connection for plantar fasciitis of both feet, to include as secondary to service-connected bilateral hallux valgus with pes planus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Air Force from December 1981 to August 1990 and from November 1994 to November 2008.  The record also reflects that she had service in the Maryland Air National Guard.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Boise Idaho.  The RO in Waco, Texas certified the appeal to the Board.

In a January 2014 decision, the Board remanded the case for additional development and readjudication.  The case has since been returned to the Board for appellate review.  There was substantial compliance with all remand directives and the Board may proceed with adjudication. 

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

FINDINGS OF FACT

1.  The Veteran does not currently have a disorder of the proximal interphalangeal joints of both hands.

2.  The Veteran does not currently have a diagnosis of plantar fasciitis in both feet.


CONCLUSIONS OF LAW

1.  A disorder of the proximal interphalangeal joints of both hands was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  Plantar fasciitis of both feet was not incurred in or aggravated by service and is not proximately due to or aggravated by service-connected bilateral hallux valgus with pes planus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The notice requirements were met in this case by a December 2008 letter.  This letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Accordingly, the duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  

Here, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  The Veteran was also afforded VA examinations in August 2014 to determine the nature and etiology of her claimed bilateral plantar fasciitis and her hand or finger disorder.
The AOJ sent the Veteran a letter in January 2014 that included among its enclosures "What the Evidence Must Show - Secondary S/C" and "What the Evidence Must Show - Service connected comp."  This letter was returned in March 2014 marked as not deliverable as addressed and unable to forward.  The AOJ mailed this letter again to a different address in July 2014.  The record does not indicate that this second mailing of the letter was returned.  Though the enclosures were not associated with the claims file, the presumption of administrative regularity applies.  Therefore, the Board presumes that the Veteran received notice of the evidence necessary to substantiate the claim on both a direct and secondary basis.  The AOJ also mailed the Veteran an undated letter that addressed the VCAA notice requirements.     

In addition, the AOJ also provided the Veteran with VA examinations in August 2014 for her claimed plantar fasciitis and hand or finger disorder.  The August 2014 VA examiner reviewed the claims file, considered the Veteran's reported symptoms and assertions, and provided medical opinions with rationales.  The VA examiner determined that the Veteran did not have a disorder of the proximal interphalangeal joints of both hands and that she did not have a current diagnosis of plantar fasciitis in both feet.  As a result, no opinion was needed on the etiology.  As such, the Board finds that this VA opinion, along with the other evidence of record, is adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that the AOJ has substantially complied with the instructions of the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In light of the foregoing, the Board finds that the VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

II. Analysis

The Veteran contends that she has plantar fasciitis that is connected to service and that she has a disorder of the proximal interphalangeal joints of both hands that was caused or aggravated by service.  
Service connection will be granted for a disability resulting from injury or disease incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a present disability, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 116667 (Fed. Cir. 2004).

Service connection may also be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 48 (1995) (en banc).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Disorder of the Proximal Interphalangeal Joints of Both Hands.

In this case, the Veteran's service treatment records reflect that her upper extremities were marked as normal in her January 1993 enlistment examination.  The Veteran also checked yes for swollen or painful joints in her January 1993 report of medical history.  In an October 2005 service treatment record, the Veteran reported that she constantly felt extremely tired and that her hands went numb.  A service treatment record shows that the Veteran first complained of joint pain in the fingers of her right hand in November 2006.  The record noted that this complaint was new.  The record listed nonsteroidal anti-inflammatory drugs next to this complaint.  In subsequent service treatment records, "joint pain fingers" is included among the Veteran's list of problems.  In a November 2006 physical therapy medical screening form from the Veteran's service treatment records, she reported experiencing shoulder and right hand pain. 

A January 2009 VA examination of the Veteran's hands documented normal test results with the exception of limitation of motion of the right ring finger upon active range of motion.  There no objective evidence of pain and no additional limitation of motion after repetitive motion.  The examiner noted that the range of motion of the right interphalangeal joints of the right ring finger was very slightly decreased.  The examiner documented that the Veteran experienced slight tenderness on the left proximal interphalangeal joint and no tenderness on the right.  In addition, the Veteran reported that the interphalangeal joints of both hands were slightly stiff.  January 2009 X-rays of the right hand showed no fractural or dislocation, no radiopaque soft tissue abnormality, and normal mineralization.

In August 2014, the Veteran was afforded a VA examination in connection with her claim for service connection for a disorder of the proximal interphalangeal joints of both hands.  The Veteran's had normal test results and demonstrated no limitation of motion or evidence of painful motion for any fingers or thumbs.  In addition, there was no functional loss or impairment of any fingers or thumbs.  The examiner noted that the Veteran complained of pain in the fourth fingers at the proximal interphalangeal joints with movement.  After reviewing the claims file and performing an examination of the Veteran, the VA examiner determined that the Veteran had normal hands and fingers.  In his rationale, the examiner explained that though the Veteran had vague complaints of pain and numbness in service, she had no injury to her hands during service.  He noted the Veteran's current complaint of pain only in the fourth proximal interphalangeal joint, but also noted that she displayed no swelling or signs of inflammation.  Furthermore, the examination and the X-rays were normal.  

The Board notes that the Veteran is competent to report her observable symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1367-77 (Fed. Cir. 2007).  However, pain alone does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Moreover, the August 2014 VA examiner considered her reported medical history and examined the Veteran after which he concluded that there was no current disorder.  The Board finds the August 2014 VA examination to be highly probative given the examiner's review of the file and reported history, as well as his own examination.  The examiner also relied on his own medical expertise and training in determining that the Veteran does not have a current diagnosis.

The existence of a current disorder is a required element of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.2d 1328, 1332 (1997).  Evidence must show that the Veteran currently has the disorder for which benefits are being claimed.

Based on the above discussion, the evidence does not establish that the Veteran has a current diagnosis in this case.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable based on these facts.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the Board concludes that service connection is not warranted.

Plantar Fasciitis of Both Feet

The Veteran's service treatment records demonstrate that she had a history of different foot complaints in service and developed bilateral hallux valgus with pes planus.  The available service treatment records do not show when plantar fasciitis was first diagnosed.  In March 2006, the Veteran was referred to a podiatry consult for foot pain in the soft tissue.  As early as June 2006, the Veteran's problem list included plantar fasciitis.  A November 2006 service treatment record noted that a follow-up for plantar fasciitis was one of the purposes of the appointment.

The Veteran's feet were examined for her bilateral hallux valgus with pes planus in January 2009.  The examiner noted that she used arch support and had surgery on the right foot.  The Veteran was described as not remembering her plantar fasciitis and contributing her pain to flat feet.  January 2009 x-rays of both feet reflected that the left foot had hallux valgus, normal mineralization, and no fracture or dislocation.  The right foot had normal mineralization, no fracture or dislocation, and no radiopaque soft tissue abnormality.
 
The Veteran was given a VA examination in August 2014 to determine the nature and etiology of any plantar fasciitis that might be present.  In his rationale, the examiner stated that the Veteran did not have plantar fasciitis.  He further noted that the Veteran had no symptoms or physical findings related to plantar fasciitis.  The VA examiner reviewed the claims file, including the service treatment records and the post-service medical records, as well as the Veteran's own reported history.  He offered a rationale for the provided opinion that is supported by the evidence of record.  For these reasons, the Board finds the August 2014 VA Examination to be highly probative.

As noted above, the Veteran is competent to report her observable symptomatology.  See Jandreau, 492 F.3d at 1367-77.  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, however, the Board does not find the Veteran competent to relate her feet symptoms to a diagnosis of plantar fasciitis.  This particular inquiry is within the province of trained medical professionals because it involves a complex medical issue.  The objective medical evidence shows that she does not have a current diagnosis.

In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, there is no showing of a current disability for the claimed plantar fasciitis of both feet.

Based on the foregoing, the evidence does not establish that the Veteran has a current diagnosis of plantar fasciitis of both feet.  As noted above, the evidence must show that the Veteran has a current disability.  28 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for plantar fasciitis of both feet, to include as secondary to service-connected bilateral hallux valgus with pes planus.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.


ORDER

Entitlement to service connection for a disorder of the proximal interphalangeal joints of both hands is denied.

Entitlement to service connection for plantar fasciitis of both feet, to include as secondary to service-connected bilateral hallux valgus with pes planus is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


